Case
Case 3:18-cv-01587-JD
     3:18-cv-01587-JD Document
                      Document 77-6
                               34-6 Filed
                                    Filed 02/26/19
                                          07/29/18 Page
                                                   Page 1
                                                        1 of
                                                          of 5
                                                             5




                   Exhibit E
Case
Case 3:18-cv-01587-JD
     3:18-cv-01587-JD Document
                      Document 77-6
                               34-6 Filed
                                    Filed 02/26/19
                                          07/29/18 Page
                                                   Page 2
                                                        2 of
                                                          of 5
                                                             5
Case
Case 3:18-cv-01587-JD
     3:18-cv-01587-JD Document
                      Document 77-6
                               34-6 Filed
                                    Filed 02/26/19
                                          07/29/18 Page
                                                   Page 3
                                                        3 of
                                                          of 5
                                                             5
Case
Case 3:18-cv-01587-JD
     3:18-cv-01587-JD Document
                      Document 77-6
                               34-6 Filed
                                    Filed 02/26/19
                                          07/29/18 Page
                                                   Page 4
                                                        4 of
                                                          of 5
                                                             5
Case
Case 3:18-cv-01587-JD
     3:18-cv-01587-JD Document
                      Document 77-6
                               34-6 Filed
                                    Filed 02/26/19
                                          07/29/18 Page
                                                   Page 5
                                                        5 of
                                                          of 5
                                                             5
